                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

PHILIP EMIABATA,                          )
                                          )
                    Plaintiff,            )
                                          )
             v.                           )         1:17-CV-529
                                          )
BB&T (Branch Banking and Trust            )
Co.); and JACQUE DOLOTINA,                )
                                          )
                    Defendants.           )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Plaintiff Philip Emiabata’s pro se complaint brought tort

claims    against    Defendants     Branch       Banking   and      Trust    Company

(“BB&T”) and Jacque Dolotina arising out of an incident in which

Dolotina — a BB&T bank teller — told law enforcement authorities

that Emiabata had threatened to “shoot” bank employees.                     Emiabata

contends he had only threatened to “sue” the bank.                  In a previous

order (Doc. 43), the court dismissed the complaint against Dolotina

(without prejudice), dismissed all of Emiabata’s claims against

BB&T other than his slander claim, and denied his motion for leave

to file an amended complaint.         Before the court is BB&T’s motion

to dismiss the remaining slander claim (Doc. 45) and Emiabata’s

motions for reconsideration or alternatively for transfer (Doc.

44), for leave to file an amended complaint (Doc. 52), and to

strike BB&T’s affirmative defenses (Doc. 51).              For the reasons set

forth    below,   BB&T’s   motion    to       dismiss   will   be    granted,   and
Emiabata’s motions will be denied.

I.    BACKGROUND

      The facts alleged in the complaint, as laid out in this

court’s previous order (Doc. 43 at 2–3), are as follows:

      At a BB&T bank branch in Round Rock, Texas, on June 6, 2016,

a    bank    employee   precluded    Emiabata’s    wife,    Sylvia,    from

withdrawing funds from her account because it had been flagged for

fraud.      (Doc. 2 at 7–8.)   Sylvia called Emiabata to explain the

situation.      (Id.)   When the phone was on loudspeaker, Emiabata

claims he told Dolotina he “might have a legal action and that

[he] might sue the bank for damages.”       (Id. at 8.)    Dolotina called

the police, claiming that she heard Emiabata say he would “come to

the bank to shoot the bank.” 1      (Id. at 7.)   As a result, BB&T wrote

Emiabata a letter that banned him from the bank, and Emiabata was

subjected to a criminal investigation.        (Id. at 7–8.)

      On June 9, 2017, Emiabata filed a complaint against BB&T and

Dolotina alleging false light, libel, and slander.             (Id.)    The

court subsequently allowed Emiabata to amend the complaint to

properly allege subject-matter jurisdiction. 2       (Docs. 19, 20.)     On



1
  Emiabata notes that he has an accent but contends that the accent could
not have accounted for a misunderstanding of his words. (Doc. 2 at 8.)
2
  Emiabata did not file a complete amended complaint; rather, he filed
a short document (Doc. 20) setting out a handful of allegations to be
added to the original complaint (Doc. 2). In consideration of Emiabata’s
pro se status, the court construes the two documents together as the
amended complaint.

                                      2
July 31, 2018, the court granted Dolotina’s motion to dismiss for

insufficient service and lack of personal jurisdiction and granted

BB&T’s motion to dismiss all claims except slander for failure to

state upon which relief can be granted.     (Doc. 43.)      Since then,

Emiabata   has   filed   a   flurry   of   motions:   a     motion    for

reconsideration or alternatively for transfer (Doc. 44); a motion

to strike BB&T’s affirmative defenses (Doc. 51); and a motion for

leave to file another amended complaint (Doc. 52).        BB&T has moved

to dismiss the remaining slander claim.     (Doc. 45.)      The motions

have been fully briefed and are ready for decision.

II.   ANALYSIS

      A.   Emiabata’s Motion for Reconsideration or, Alternatively,
           to Transfer

      Emiabata moves for reconsideration under Federal Rule of

Civil Procedure 59(e), which only allows a party to move to alter

or amend a judgment.     Since no judgment has been entered in this

case, and in light of Emiabata’s pro se status, the court will

construe his motion as one under Rule 54(b).

      Any order “that adjudicates fewer than all the claims or the

rights and liabilities of fewer than all the parties . . . may be

revised at any time before the entry of a judgment adjudicating

all the claims and all the parties’ rights and liabilities.”         Fed.

R. Civ. P. 54(b). However, courts only revise interlocutory orders

for one of the following three reasons: (1) new, different evidence


                                  3
discovered “during litigation,” (2) a change in the relevant law,

and/or   (3)   clear   error   that   would   otherwise   cause   “manifest

injustice.”    Carlson v. Boston Sci. Corp., 856 F.3d 320, 325 (4th

Cir. 2017) (quoting Am. Canoe Ass’n v. Murphy Farms, Inc., 326

F.3d 505, 514 (4th Cir. 2003)).       Rule 54(b) motions “should not be

used to rehash arguments the court has already considered merely

because the movant is displeased with the outcome.” South Carolina

v. United States, 232 F. Supp. 3d 785, 793 (D.S.C. 2017).

     Emiabata’s motion merely regurgitates arguments the court has

already considered, mistakenly argues that Dolotina waived her

jurisdictional objection by not making a “special appearance,” and

protests that the court should have transferred venue sua sponte

under 28 U.S.C. §§ 1406(a) and/or 1631. 3         (Doc. 44 at 2 (“[T]he

court kept silent regard[ing] transferring this action against

Defendant . . . and in here Reconsideration is Appropriate.”), 6.)

     Of course, as a result of the development of Rule 12(b) of




3
  Emiabata also argues that Dolotina should have been precluded under
Rule 12(g)(2) from filing both a response to his motion for leave to
amend the complaint and a motion to dismiss. (Doc. 44 at 5–6.) This
argument is frivolous, given that it rests on the mistaken notion that
Rule 12(g)(2) applies to response briefs.     Although not relevant to
Emiabata’s motion for reconsideration, there is a Rule 12(g)(2) issue
with BB&T’s latest motion to dismiss (Doc. 45), which will be resolved
below. Finally, Emiabata makes vague accusations that the court failed
to properly consider “the voluminous substantiating information the
plaintiff filed.” (Doc. 44 at 7.) To the extent Emiabata contests the
court’s determination not to consider his surreply (Doc. 39) or
affidavits (Docs. 36, 37), he has offered no reason why the court’s
explanations of its actions in that regard (Doc. 43 at 2 n.2 & n.3) were
erroneous.

                                      4
the Federal Rules of Civil Procedure well over half a century ago,

“the    distinction   between      general     and   special    appearances    in

federal practice has been abolished.” Davenport v. Ralph N. Peters

& Co., 386 F.2d 199, 204 (4th Cir. 1967).              Since Dolotina asserted

her personal jurisdiction defense in her first and only motion to

dismiss (Doc. 27), she did not waive that defense pursuant to Rule

12(h) or for any other reason.

       Emiabata’s   claim   that    the      court   should    have   sua   sponte

transferred venue under 28 U.S.C. § 1406(a) and/or § 1631 is

particularly unpersuasive where Emiabata himself chose this forum

by filing his action here. 4        Even assuming that venue is improper

in this district under § 1391(b), venue objections are waivable,

and Emiabata did not move to transfer venue prior to the court’s

July 31, 2018 order.        See 28 U.S.C. § 1406(b) (“Nothing in this

chapter shall impair the jurisdiction of a district court of any

matter    involving   a   party    who    does   not    interpose     timely   and

sufficient objection to the venue.”); Olberding v. Ill. Cent. R.R.

Co., 346 U.S. 338, 340 (1953) (“[Venue is] but a limitation

designed for the convenience of litigants, and, as such, may be

waived by them.     The plaintiff, by bringing the suit in a district

other than that authorized by the statute, relinquished his right

to object to venue.”).        Moreover, the court may only transfer a




4
    No Defendant has raised a venue objection.

                                         5
case under § 1406(a) or § 1631 when such a transfer would be “in

the interest of justice.”    28 U.S.C. §§ 1406(a), 1631; see Barbour

v. Gorman, No. 13-cv-01290-AW, 2013 WL 4052684, at *1 (D. Md. Aug.

9, 2013) (noting, in the § 1406 context, that “[t]he moving party

must establish by a preponderance of the evidence that the transfer

promotes the interest of justice”).      Emiabata provides no reason

why the case should have been transferred at the time of this

court’s earlier order, let alone one that rises to the level of

the interest of justice. 5   See (Doc. 44 at 2).    This is especially

so where, as shown by this court’s prior (Doc. 43) and present

analysis, the underlying claims lack merit. 6 See Page v. Alleghany

Cty. Court of Common Pleas Family Div., No. CCB-16-3955, 2016 WL

7383868, at *1 (D. Md. Dec. 21, 2016) (“It would not be in the

interests of justice to transfer the case to another federal court

as [the plaintiff’s] complaint against the named defendants is

likely subject to dismissal [for failure to state a claim].”).

     For these reasons, Emiabata’s motion for reconsideration will



5
  To the extent Emiabata meant for his arguments relating to his
alternative motion to transfer under § 1404(a) to also support his claim
that the court committed clear error causing manifest injustice by not
transferring the case in its July 31, 2018 order, these arguments are
unpersuasive, as noted further herein.
6
 Although the complaint against Dolotina was dismissed without prejudice
for insufficient service and lack of personal jurisdiction (Doc. 43 at
5–6), Emiabata offers no reason why the same claims against her would
not suffer the same fate as those against BB&T, should she ever be
properly served in a proper jurisdiction.


                                   6
be denied.

      As an alternative to reconsideration on the basis of improper

venue, Emiabata also argues that the case should now be transferred

to either the District of Connecticut or the District of Arizona

under 28 U.S.C. § 1404(a). 7     (Doc. 44 at 3–4.)       Section 1404(a)

allows transfer “[f]or the convenience of parties and witnesses,

in the interest of justice, . . . to any other district or division

where it might have been brought.” 8 In considering such a transfer,

the   court   normally   considers   a   number   of   judicially-created

factors, including:

      (1) the plaintiff’s initial choice of forum; (2)
      relative ease of access to sources of proof; (3)
      availability of compulsory process for attendance of
      unwilling   witnesses,   and  the   cost   of  obtaining
      attendance of willing and unwilling witnesses; (4)
      possibility of a view of the premises, if appropriate;
      (5) enforceability of a judgment, if one is obtained;
      (6) relative advantage and obstacles to a fair trial;
      (7) other practical problems that make a trial easy,
      expeditious,   and   inexpensive;   (8)   administrative
      difficulties of court congestion; (9) local interest in
      having localized controversies settled at home; (10)
      appropriateness in having a trial of a diversity case in
      a forum that is at home with the state law that must
      govern the action; and (11) avoidance of unnecessary
      problems with conflicts of laws.

Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 519, 527



7
 In consideration of Emiabata’s pro se status, his arguments for transfer
in his motion for reconsideration will be construed as a motion to
transfer.
8
  The court may also transfer the case to “any district or division to
which all parties have consented,” 28 U.S.C. § 1404(a), but no Defendant
has consented.

                                     7
(M.D.N.C. 1996).

       Even assuming that this case might have been brought in the

District of Connecticut or Arizona, transfer would still be denied

because — as with his §§ 1406 and 1631 arguments — Emiabata offers

no reason “the interest of justice” supports it.                   Instead, his

sole reason for transferring the case to Connecticut is that he is

now allegedly a resident of that state, and his sole reason for

transferring the case to Arizona is that Dolotina resides there.

(Doc. 44 at 4.)             Emiabata does not explain how his current

residency is reason enough to transfer the case, especially where

he chose to file his action in North Carolina despite being at

that time a resident of Texas.        (Doc. 20 at 2); see also Tools USA

& Equip. Co. v. Champ Frame Straightening Equip., Inc., 841 F.

Supp. 719, 721 (M.D.N.C. 1993) (“[T]he court should refrain from

transferring venue if to do so would simply shift the inconvenience

from one party to another.”).         Emiabata also does not explain why

the    case   should   be    transferred   to   Arizona   solely    because   of

Dolotina’s residency there, especially when the complaint against

her has been dismissed and a transfer of venue would not solve the

defective service issues identified in the court’s previous order.

(Doc. 43 at 5.)        As a result, what the court construes as an

alternative motion for transfer will be denied. 9


9
    Emiabata also requests in the alternative that he be granted leave to


                                       8
       B.   BB&T’s Motion to Dismiss

       Federal Rule of Civil Procedure 8(a)(2) provides that a

complaint must contain a short and plain statement of the claim

showing that the pleader is entitled to relief.              Under Federal

Rule   of   Civil   Procedure   12(b)(6),   “a   complaint   must   contain

sufficient factual matter . . . to ‘state a claim to relief that

is plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    A claim is plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”           Id. at

678 (citing Twombly, 550 U.S. at 556).

       In addressing this motion, the court is mindful that it must

construe a pro se litigant’s complaint liberally, thus permitting

a potentially meritorious case to develop if one is present.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).         However, the liberal

construction of a pro se plaintiff’s pleading does not require the

court to ignore clear defects in pleading, Bustos v. Chamberlain,

No. 3:09–1760–HMH–JRM, 2009 WL 2782238, at *2 (D.S.C. Aug. 27,

2009), nor to become an advocate for the pro se party, Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).



amend the complaint.   (Doc. 44 at 2, 4.)     Because he later filed a
separate motion for leave to amend the complaint (Doc. 52), his request
for leave to amend will be treated pursuant to that motion.


                                     9
             1.   Preliminary Procedural Issues

        Having previously prevailed in part on a Rule 12(b)(6) motion

to dismiss, BB&T filed an additional motion to dismiss on the

ground that the statute of limitations for Emiabata’s slander claim

has expired.      (Doc. 45.)    Rule 12(g)(2) precludes a party from

making an additional Rule 12 motion “raising a defense or objection

that was available to the party but omitted from its earlier

motion,” unless the additional motion is provided for by Rule

12(h)(2) or (3).    Fed. R. Civ. P. 12(g)(2).    Rule 12(h)(2) provides

that failure to state a claim, failure to join a party required

under Rule 19, and failure to state a legal defense to a claim may

be raised in a Rule 7(a) pleading, in a Rule 12(c) motion on the

pleadings, or at trial.      Fed. R. Civ. P. 12(h)(2).    Rule 12(h)(3)

provides that a court must dismiss the action at any time if it

determines that it lacks subject-matter jurisdiction.           Fed. R.

Civ. P. 12(h)(3).      Because BB&T’s statute of limitations defense

was available but omitted from its earlier motion (Docs. 9, 10)

and is not provided for — at least in the form of an additional

12(b)(6) motion — by Rule 12(h)(2) or (3), BB&T’s latest motion to

dismiss is improperly filed. 10

        Nevertheless, “many courts have interpreted [Rule 12(g)(2)]



10
  The    court cannot convert BB&T’s additional Rule 12(b) motion into a
12(c)   motion to make it proper under Rule 12(g)(2), because the motion
(Doc.   45) was filed prior to BB&T’s answer (Doc. 47) — albeit by a mere
three   minutes.

                                    10
permissively and have accepted subsequent motions on discretionary

grounds.”     F.T.C. v. Innovative Mktg., Inc., 654 F. Supp. 2d 378,

383 (D. Md. 2009); accord Superior Performers, Inc. v. Ewing, No.

1:14CV232, 2015 WL 3823907, at *2–3 (M.D.N.C. June 19, 2015).

While permission to file subsequent Rule 12(b)(6) motions is not

often given, such permission has been granted in cases where the

court finds no intent to cause delay and where the moving Defendant

could have properly included the same arguments in a Rule 12(c)

motion for judgment on the pleadings.      See Smith v. Bank of the

Carolinas, No. 1:11CV1139, 2012 WL 4848993, at *7 n.9 (M.D.N.C.

Oct. 11, 2012), adopted by 2013 WL 2156008 (M.D.N.C. May 17, 2013).

        Here, the court discerns no intent to cause delay on the part

of BB&T, whose primary argument in its original motion to dismiss

— later renewed without additional briefing — was that the court

lacked subject-matter jurisdiction.       See (Doc. 10).    BB&T was

clearly correct in its subject-matter jurisdiction argument, but

the court declined to dismiss the case without first allowing

Emiabata to file an amended complaint alleging facts giving rise

to subject-matter jurisdiction. (Doc. 19 at 9.) The court further

advised BB&T that it “need not re-brief” its motion to dismiss

after Emiabata’s amended pleading, which could simply be renewed.

(Id.)     Given the obvious subject-matter jurisdiction defects of

the original complaint and the language in the court’s February 1,

2018 order, the court finds that BB&T’s failure to raise its

                                  11
statute of limitations defense earlier was likely mere oversight,

not the result of improper motive.                 Furthermore, BB&T no doubt

could simply have filed a proper Rule 12(c) motion containing the

exact same statute of limitations arguments, had it waited another

three minutes.          Compare (Doc. 45 (filed at 4:03 p.m. on August 14,

2018)) with (Doc. 47 (filed at 4:06 p.m. on August 14, 2018)).

Were the court to deny BB&T’s Rule 12(b)(6) motion on Rule 12(g)(2)

grounds, this is the precise course of action BB&T would be

compelled to take, and the court would again be asked to consider

the     same    (fully      briefed)     statute    of    limitations        arguments

currently before it.             This would amount to needless delay and a

waste    of    judicial        and   party   resources,   which   is       exactly   the

opposite of the result Rule 12(g)(2) was intended to produce.                        As

such,    although        the    court   cautions   that   parties      —    especially

represented parties — should not presume that the court will

overlook Rule 12(g)(2) deficiencies in their filings, the court

here exercises its discretion to decide BB&T’s motion on its

merits.        See Smith, 2012 WL 4848993, at *7 n.9; see also Mylan

Labs, Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1059 (D. Md. 1991)

(overlooking        a    Rule    12(g)(2)    deficiency   where     there     was    “no

prejudice to [the plaintiff]”).

               2.       Statute of Limitations

      The court has already found that Texas substantive law applies

to Emiabata’s tort claims, pursuant to North Carolina’s lex loci

                                             12
rule.     (Doc. 43 at 6–7.)   BB&T contends that slander claims are

subject to a one-year statute of limitations in Texas and that the

face of the complaint makes clear that it was filed more than one

year after the events giving rise to the claim.         (Doc. 46 at 3–

4.)     Emiabata’s arguments relating to the statute of limitations

are difficult to parse, 11 but he appears primarily to maintain that

the complaint is timely under the Texas Rules of Civil Procedure

and Federal Rule of Civil Procedure 6(d).       (Doc. 49 at 6–7.)

      The statute of limitations is an affirmative defense that

must be proven by a defendant by a preponderance of the evidence.

Fed. R. Civ. P. 8(c)(1); Stack v. Abbott Labs., Inc., 979 F. Supp.

2d 658, 664 (M.D.N.C. 2013).      As a result, a court can reach the

merits of a statute of limitations issue at the Rule 12(b)(6) stage

only “if all facts necessary to the [statute of limitations]

defense ‘clearly appear[] on the face of the complaint.’”         Stack,


11
  For instance, Emiabata makes irrelevant arguments relating to possible
damages he might recover if successful on the merits. (Id. at 10–11.)
Emiabata also appears to make several arguments in support of the court’s
subject-matter jurisdiction.    (Doc. 49 at 3–5.)     However, the court
previously allowed Emiabata to amend his complaint to establish subject-
matter jurisdiction (Doc. 19), and neither the court nor any party has
raised doubts as to the court’s subject-matter jurisdiction since that
amendment. Finally, Emiabata entreats the court to convert BB&T’s Rule
12(b)(6) motion to dismiss into a Rule 56 motion for summary judgment
(Doc. 49 at 7–10), apparently so that the court could consider his wife’s
separately-filed affidavit (Doc. 50).     Emiabata offers no reason why
such a conversion would be appropriate, and the court cannot divine any
— BB&T’s statute of limitations argument is readily resolved based on
the complaint alone. The affidavit, meanwhile, is nearly identical to
the one the court previously declined to consider. (Doc. 43 at 2 n.3.)
The court will therefore decline Emiabata’s invitation to convert the
current motion into one for summary judgment for the same reasons stated
in its previous order. (Id.)

                                   13
979 F. Supp. 2d at 664 (quoting Goodman v. Praxair, Inc., 494 F.3d

458, 464 (4th Cir. 2007)) (alteration in original).

      Under Texas law, “[a] person must bring suit for . . . slander

. . . not later than one year after the day the cause of action

accrues.”    Tex. Civ. Prac. & Rem. Code Ann. § 16.002(a).    The cause

of action accrues on the date the allegedly defamatory statement

was published.    Williamson v. New Times, Inc., 980 S.W.2d 706, 710

(Tex. App. 1998).    Here, the complaint expressly states that the

allegedly defamatory statement was published no later than June 6,

2016. 12   (Doc. 2 at 7.)   As a result, Emiabata had until June 6,

2017, to bring his slander claim.      “A civil action is commenced by

filing a complaint with the court,” Fed. R. Civ. P. 3, and a (non-

electronically-filed) paper is filed when it is delivered to the

clerk or to a judge who agrees to accept it for filing, Fed. R.

Civ. P. 5(d)(2).    Emiabata’s complaint was filed on June 9, 2017.

(Doc. 2 at 1.)    As a result, Emiabata’s slander claim is facially

time-barred. 13



12
  Although the complaint states that the relevant incident occurred “on
or about” June 6, 2016, it also makes several references to a subsequent
letter regarding the incident sent to Emiabata by BB&T dated June 6,
2016. (Doc. 2 at 7–8.) Therefore, Emiabata’s original “on or about”
pleading cannot be construed to raise any doubt whether the incident
occurred after June 6, 2016, and Emiabata has made no argument to that
effect.
13
  Even if the complaint had been delivered to the clerk on June 7, 2017,
as the envelope shows it was originally scheduled to be delivered (Doc.
2-1), it would still have fallen outside the statute of limitations,
which expired on June 6, 2017.

                                  14
     Emiabata’s arguments to the contrary are unavailing.                        His

reliance   on   the    Texas   Rules   of     Civil    Procedure    is    clearly

misplaced, as state civil procedure rules do not govern procedure

in federal court.      See, e.g., Erie Ry. Co. v. Tompkins, 304 U.S.

64, 92 (1938) (Reed, J., concurring in part) (“[N]o one doubts

federal power over procedure.”).              While the substantive law in

this case is that of Texas, see id. at 78, the procedure is governed

by the Federal Rules of Civil Procedure.             Fed. R. Civ. P. 1 (“These

rules govern the procedure in all civil actions and proceedings in

the United States district courts . . . .).                  Emiabata tacitly

acknowledges    this   by   also   relying      on    Federal   Rule     of    Civil

Procedure 6(d) for the proposition that three days should be added

to the statute of limitations period.                (Doc. 49 at 7.)          But he

simply misunderstands the rule.             Rule 6(d) provides that “[w]hen

a party may or must act within a specified time after being served

and service is made under [various rules], 3 days are added after

the period would otherwise expire under Rule 6(a).”                Fed. R. Civ.

P. 6(d) (emphasis added).      The filing of Emiabata’s complaint was,

of course, not a situation in which he was making a filing “after

being served” with some other document, as the case had not yet

been initiated.    Nor does the policy of the rule apply here — Rule

6(d) gives parties extra time to respond to filings that are not

served on them in a manner that gives them immediate or near-

immediate notice of the filing, in order that the party being

                                       15
served is not disadvantaged by the serving party’s choice of

service method.        Because Emiabata was not served with anything

prior to his filing of the complaint, Rule 6(d) cannot extend the

period in which he could have properly brought his slander claim.

      As a result, BB&T’s motion to dismiss will be granted.

      C.     Emiabata’s Motion for Leave to File an Amended Complaint

      Emiabata moves to amend his complaint to add Dolotina back as

a   Defendant    and    to   bring   claims   for    “defamation     per   se,”

negligence, breach of contract, “bad faith dealing,” and invasion

of privacy.     (Doc. 52-1 at 4–7.)         BB&T argues that the proposed

amendment would be futile and that leave should therefore be

denied.    (Doc. 56.)    Despite its best efforts, the court is unable

to understand the arguments Emiabata attempts to make in his

briefing, other than the repeated assertion that it is in the

interest of justice to grant the motion.            See (Doc. 58).

      Federal Rule of Civil Procedure 15 governs leave to amend and

provides that leave will be “freely” granted “when justice so

requires.”      Fed. R. Civ. P. 15(a)(2).        Although this rule is a

“liberal”    one,   leave    will    nevertheless     be   denied   when   “the

amendment would have been futile.”          Laber v. Harvey, 438 F.3d 404,

426 (4th Cir. 2006) (en banc) (quoting Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir. 1986)).            “Futility is apparent if

the proposed amended complaint fails to state a claim . . . .”



                                       16
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir.

2011).

       Emiabata’s attempt to bring Dolotina back into the case is

eminently futile, as he has offered no argument or allegation that

would change the analysis in the court’s previous order dismissing

his claims against her for improper service and lack of personal

jurisdiction.    (Doc. 43 at 5–6.)    His motion in that regard will

therefore be denied.

       As to the new counts Emiabata proposes to bring against BB&T,

the court has already denied his prior attempt to amend the

complaint to pursue claims for defamation per se, negligence, and

breach of contract (Doc. 43 at 11), and Emiabata has provided no

reason why the court’s prior analysis would come out differently

now.

       As for his proposed claim of “bad faith dealing,” the only

cause of action under Texas law appears to arise solely in the

context of a “special relationship between the parties governed or

created by a contract.”    Arnold v. Nat’l Cty. Mut. Fire Ins. Co.,

725 S.W.2d 165, 167 (Tex. 1987).       Texas courts have only found

such a special relationship in the context of certain fiduciary

relationships or between parties to an insurance contract.      See,

e.g., Hux v. S. Methodist Univ., 819 F.3d 776, 781 (5th Cir. 2016).

“Texas law does not impose a generalized contractual duty of good

faith and fair dealing and, in fact, rejects it in almost all

                                 17
circumstances.”    Id.   Emiabata has not made a plausible case that

such a special relationship existed between him and BB&T, and

therefore the addition of a “bad faith dealing” claim would be

futile.

     As to Emiabata’s remaining proposed claim, Texas does not

appear to recognize a generalized tort for “invasion of privacy.”

Instead, Texas recognizes three particular “types of invasion of

privacy”: (1) “intrusion into the plaintiff’s seclusion,” (2)

“public    disclosure    of   embarrassing    private   facts,”   (3)   and

“appropriation of a name or likeness.”         Cain v. Hearst Corp., 878

S.W.2d 577, 578 & n.2 (Tex. 1994) (citations omitted).              Having

considered the elements of each of these torts under Texas law,

see Doe v. Mobile Video Tapes, Inc., 43 S.W.3d 40, 48 (Tex. App.

2001) (intrusion upon seclusion and public disclosure of private

facts); Meadows v. Hartford Life Ins. Co., 492 F.3d 634, 638 (5th

Cir. 2007) (appropriation of name or likeness), the court finds

that Emiabata has not plausibly alleged facts supporting any of

them.     As a result, any amendment adding an invasion of privacy

claim would be futile.

     For all these reasons, Emiabata’s motion for leave to amend

the complaint will therefore be denied on the ground of futility.

     D.     Emiabata’s Motion to Strike BB&T’s Affirmative Defenses

     Emiabata also moves to strike the affirmative defenses laid

out in BB&T’s answer.         (Doc. 51.)     However, because Emiabata’s

                                    18
remaining    claim,   alleging   slander,      will   be   dismissed   with

prejudice, leaving no claim to be further litigated, his motion to

strike BB&T’s affirmative defenses is moot.           It will therefore be

denied.

III. CONCLUSION

     For the reasons stated,

     IT     IS   THEREFORE   ORDERED    that   Emiabata’s    motions   for

reconsideration or alternatively for transfer (Doc. 44), to strike

BB&T’s affirmative defenses (Doc. 51), and for leave to file an

amended complaint (Doc. 52) are DENIED.

     IT IS FURTHER ORDERED that BB&T’s motion to dismiss (Doc. 45)

is GRANTED, and Emiabata’s sole remaining claim, and thus this

action as against BB&T, is DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that in accordance with the court’s

prior order dismissing the complaint as to Dolotina (Doc. 43), the

complaint against her is DISMISSED WITHOUT PREJUDICE.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

December 13, 2018




                                   19
